Citation Nr: 1754933	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  13-45 049A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for Meniere's disease (initially claimed as bilateral hearing loss).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel

INTRODUCTION

The Veteran had active duty from November 1977 to November 1981 and from January 1982 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In September 2017, the Veteran testified in a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the Veteran's claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

During a January 2017 VA examination, the Veteran apparently told the examiner that he was in the midst of applying for disability benefits from the Social Security Administration (SSA).  As records pertaining to these SSA benefits may be relevant to the appeal, they must be associated with the claims file.  38 C.F.R. § 3.159(c)(2) (2014); see Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).

Additionally, in a sworn declaration received from the Veteran on October 10, 2017, he indicated that he received treatment for conditions related to his ears, and possibly Meniere's disease, at several military bases overseas during his time on active duty.  See Sworn Declaration of Buddy L. Richards received October 10, 2017.  Those bases include: Hahn Air Base, in Germany; Royal Air Force Mildenhall, in England; Hellenikon Air Base in Greece; Incirlik Air Base in Turkey; Rivadh, Saudia Arabia; Rhine Main Air Base in Germany; Aviano Air Base in Italy.  He also stated that certain treatment that he sought for such conditions is not reflected in his service treatment records (STRs), including at the following domestic locations.  These records of relevant treatment should be sought, obtained, and associated with the Veteran's claims file, if possible.  If not possible, a formal finding as to their unavailability should be made and associated with the Veteran's claims file.

Finally, in October 2017, the Veteran submitted numerous pieces of evidence which are relevant to and potentially supportive of this claim on appeal.  This evidence was submitted after the Veteran's most recent relevant VA examination (which was performed nine months before, in January 2017) and it includes numerous pieces of relevant medical and other literature and sworn statements by the Veteran, his wife and a coworker.  His and his wife's statements indicate that he has experienced such symptoms since his active duty service.  These submissions thus at least merit additional development, in the form of an addendum or another VA examination opinion addressing that newly submitted evidence.

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete SSA disability records for the Veteran, to include underlying medical records upon which any SSA disability decision was based.

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Attempt to obtain any outstanding STRs and other records of the Veteran's treatment during active duty service for ear, vertigo and/or Meniere's disease-related conditions.  Specifically, attempts should be made to obtain any such outstanding records from healthcare facilities including but not limited to those at the following locations: Hahn Air Base, in Germany; Royal Air Force Mildenhall, in England; Hellenikon Air Base in Greece; Incirlik Air Base in Turkey; Rivadh, Saudia Arabia; Rhine Main Air Base in Germany; Aviano Air Base in Italy.

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  After the above development has been completed, obtain an addendum opinion from the January 2017 VA examiner regarding the Veteran's claim of entitlement to service connection for Meniere's disease.  If the examiner is no longer available, obtain an opinion from another appropriate examiner.  The claims file, including a copy of this remand, any newly obtained evidence (e.g., SSA records, STRs, etc.), and the sworn statements (including multiple statements from the Veteran and one from his wife) and literature submitted by the Veteran in October 2017 must be made available to and reviewed by the examiner.  The examiner is requested to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that Meniere's disease, or any other associated ear disability or hearing loss, is etiologically related to service.  All opinions must be supported by a detailed rationale.  

4.  After completing the above actions, and any other indicated development, the issue of entitlement to service connection for Meniere's disease (initially claimed as bilateral hearing loss) must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, and after they have had an adequate opportunity to respond, the appeal must then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




